      Case 3:20-cv-00310-MHT-WC Document 6 Filed 07/16/20 Page 1 of 2



     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

           MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


SOLOMON LaDANIEL                       )
HENDERSON,                             )
                                       )
          Plaintiff,                   )
                                       )         CIVIL ACTION NO.
          v.                           )           3:20cv310-MHT
                                       )                (WO)
SHERIFF ANDRE BRUNSON,                 )
et al.,                                )
                                       )
          Defendants.                  )

                                 OPINION

      Pursuant to 42 U.S.C. § 1983, plaintiff, an inmate

at    a    jail   in   Tuskegee,   Alabama,       filed   this    lawsuit

complaining that, while in jail, he has been assaulted,

denied medical treatment, and given insufficient time

outdoors.         This lawsuit is now before the court on the

recommendation of the United States Magistrate Judge

that plaintiff’s case be dismissed for failure to file

an amended complaint as ordered by the court.                       There

are       no   objections   to   the       recommendation.       After   an

independent and de novo review of the record, the court
    Case 3:20-cv-00310-MHT-WC Document 6 Filed 07/16/20 Page 2 of 2



concludes   that    the   magistrate      judge’s     recommendation

should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 16th day of July, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
